               Case 4:21-mj-70947-MAG Document 14 Filed 07/20/21 Page 1 of 4




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 THOMAS R. GREEN (CABN 203480)                                                            Jul 20 2021
   Assistant United States Attorney
 5
          1301 Clay Street, Suite 340S
 6        Oakland, California 94612
          Telephone: (510) 637-3680
 7        FAX: (510) 637-3724
          thomas.green@usdoj.gov
 8

 9 Attorneys for United States of America

10                                    UNITED STATES DISTRICT COURT

11                                 NORTHERN DISTRICT OF CALIFORNIA

12                                            OAKLAND DIVISION

13   UNITED STATES OF AMERICA,                        )   CASE NO. 4-21-70947 MAG
                                                      )
14           Plaintiff,                               )
                                                      )   STIPULATION AND ORDER CONTINUING
15      v.                                            )   STATUS HEARING AND EXCLUDING TIME
                                                      )   UNTIL AUGUST 3, 2021
16   ADAM CARPENTER,                                  )
                                                      )
17           Defendant.                               )
                                                      )
18                                                    )
                                                      )
19

20           Plaintiff United States of America, by and through its counsel of record, the United States
21 Attorney for the Northern District of California and Assistant United States Attorney Thomas R. Green,

22 and defendant Adam Carpenter (Carpenter or defendant), by and through his counsel of record, Michael

23 Shepard, hereby stipulate as follows:

24           1.      On June 7, 2021, the Honorable Donna M. Ryu signed a federal criminal complaint
25 charging defendant with being a felon in possession of a firearm in violation of 18 U.S.C. § 922(g)(1).

26 On June 11, 2020, defendant made his initial appearance and was advised of the charge on the criminal

27 complaint.

28

     STIPULATION AND ORDER
     CASE NO. 4-21-70947 MAG
              Case 4:21-mj-70947-MAG Document 14 Filed 07/20/21 Page 2 of 4




 1          2.      This matter is presently set for a status hearing regarding detention and a status hearing

 2 regarding preliminary hearing or arraignment at 1:00 p.m. on July 20, 2021. The parties now seek to

 3 continue the present hearing until August 3, 2021, and further exclude and waive time as it relates to

 4 both the timing of any preliminary hearing under Federal Rule of Criminal Procedure 5.1, and the timing

 5 for indictment or trial under the Speedy Trial Act, until the next requested hearing date of August 3,

 6 2021. The parties further agree that this continuance will be without prejudice to the defendant

 7 addressing detention and preliminary hearing issues at the August 3, 2021 status appearance.

 8          3.      The government has produced, and is continuing to produce, discovery relating to

 9 defendant’s arrest and criminal history. The discovery produced includes the production of video

10 recordings. The government and defendant are exploring the potential for a pre-indictment disposition.

11 Counsel for defendant requires additional time to review discovery and discuss and advise the defendant

12 regarding the evidence, including as to the merits of a potential pre-indictment disposition.

13          4.      The present rules governing and limiting visits to Santa Rita Jail in light of the

14 coronavirus pandemic, and the need for the defense to schedule meetings with defendant further support

15 the requested continuance. Thus, with the consent of defendant, counsel for defendant represents that

16 additional time is necessary to review the discovery in this action, confer with defendant, conduct and

17 complete an independent investigation of the case, and prepare for trial in the event that a pre-indictment

18 resolution does not occur.

19          5.      The defendant has been advised of his right under 18 U.S.C. § 3161(b) to be charged by

20 information or indictment with the offense alleged in the pending criminal complaint and that defendant

21 knowingly and voluntarily waives the time to be charged by indictment or information from Speedy

22 Trial Act calculation until August 3, 2021, and waives the timing for a preliminary hearing under

23 Federal Rule of Criminal Procedure 5.1 for the time period of July 20, 2021, until the requested status

24 hearing date of August 3, 2021.

25          6.      For purposes of computing the date under Rule 5.1 of the Federal Rules of Criminal

26 Procedure for preliminary hearing, and the date under the Speedy Trial Act by which defendants must be

27 charged by indictment or information, the parties agree that the time period of July 20, 2021, to August

28 3, 2021, inclusive, should be excluded pursuant to 18 U.S.C. §§ 3161(b), (h)(7)(A), (h)(7)(B)(i) and

     STIPULATION AND ORDER
     CASE NO. 4-21-70947 MAG                               2
              Case 4:21-mj-70947-MAG Document 14 Filed 07/20/21 Page 3 of 4




 1 (h)(7)(B)(iv) because the delay results from a continuance granted by the Court at defendants’ request,

 2 without government objection, on the basis of the Court’s finding that: (i) the ends of justice served by

 3 the continuance outweigh the best interest of the public and defendants in the filing of an information or

 4 indictment within the period specified in 18 U.S.C. § 3161(b); and (ii) failure to grant the continuance

 5 would unreasonably deny defense counsel the reasonable time necessary for effective preparation,

 6 taking into account the exercise of due diligence

 7          7.     Nothing in this stipulation shall preclude a finding that other provisions of the Speedy

 8 Trial Act dictate that additional time periods be excluded from the period within which an information

 9 or indictment must be filed.

10          8.     The undersigned Assistant United States Attorney certifies that he has obtained approval

11 from counsel for the defendant to file this stipulation and proposed order.

12

13          IT IS SO STIPULATED.

14

15 DATED: July 20, 2021                                  Respectfully Submitted,

16                                                       STEPHANIE M. HINDS
                                                         Acting United States Attorney
17
                                                         /s/ Thomas R. Green
18                                                       THOMAS R. GREEN
19                                                       Assistant United States Attorney

20                                                       /s/ Michael Shepard
                                                         MICHAEL SHEPARD
21                                                       Attorney for Adam Carpenter
22

23

24

25

26

27

28

     STIPULATION AND ORDER
     CASE NO. 4-21-70947 MAG                             3
              Case 4:21-mj-70947-MAG Document 14 Filed 07/20/21 Page 4 of 4




 1                                                   ORDER

 2          The Court has read and considered the Stipulation Regarding Request for (1) Continuance of

 3 Hearing Date and (2) Findings of Excludable Time Period, filed by the parties in this matter. The Court

 4 hereby finds that the Stipulation, which this Court incorporates by reference into this Order,

 5 demonstrates facts that support a continuance in this matter, and provides good cause for a finding of

 6 excludable time pursuant to the Speedy Trial Act, 18 U.S.C. § 3161, as well as to waive the timing for

 7 preliminary hearing under Rule 5.1 of the Federal Rules of Criminal Procedure.

 8          The Court further finds that: (i) the ends of justice served by the continuance outweigh the best

 9 interest of the public and defendants in the filing of an information or indictment within the time period

10 set forth in 18 U.S.C. § 3161(b); and (ii) failure to grant the continuance would unreasonably deny

11 defense counsel the reasonable time necessary for effective preparation, taking into account the exercise

12 of due diligence.

13 THEREFORE, FOR GOOD CAUSE SHOWN:

14          The Court sets this matter for confirmation of attorney appointment hearing, a status hearing

15 regarding detention and a status hearing regarding preliminary hearing or arraignment on August 3,

16 2021. The time period of July 20, 2021 to August 3, 2021, inclusive, is excluded in computing the time

17 within which an information or indictment must be filed under 18 U.S.C. § 3161(b), and the time by

18 which any trial must commence pursuant to the provisions of 18 U.S.C. §§ 3161(h)(7)(A), (h)(7)(B)(i),

19 and (B)(iv). The Court also finds that defendant waives the timing by which a preliminary hearing must

20 be held pursuant to Rule 5.1 of the Federal Rules of Criminal Procedure for the time period of July 20,

21 2021 to August 3, 2021. Nothing in this Order shall preclude a finding that other provisions of the

22 Speedy Trial Act dictate that additional time periods are excluded from the period within which an

23 information or indictment must be filed. This Order is without prejudice to defendant addressing

24 detention and preliminary hearing issues at the status hearing on August 3, 2021.

25          IT IS SO ORDERED.                                                 S DISTRICT
                                                                           ATE           C
                                                                          T
                                                                                                            O
                                                                      S




26
                                                                                                             U
                                                                    ED




             July 20, 2021
                                                                                                              RT




                                                                                           TED
                                                                UNIT




                                                                                  GRAN
27   DATE                                                  HONORABLE SUSAN VAN KEULEN
                                                                                                                    R NIA




                                                           UNITED STATES MAGISTRATE JUDGE
28
                                                                 NO




                                                                                                            n
                                                                                                  n Keule
                                                                                        usan va
                                                                                                                    FO




                                                                              Judge S
                                                                  RT




                                                                                                                LI




     STIPULATION AND ORDER                                               ER
                                                                    H




                                                                                                            A




                                                                              N                                 C
                                                                                                F
     CASE NO. 4-21-70947 MAG                              4                       D IS T IC T O
                                                                                        R
